         Case 1:08-cr-00232-LHR Document 486 Filed 08/19/21 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                       §
                                                §
                                                §
VS.                                             §     CRIMINAL ACTION NO. 1:08cr232-01
                                                §
                                                §
                                                §
CURTIS HENDRIX,                                 §

                           MEMORANDUM OPINION AND ORDER

       Curtis Hendrix pleaded guilty to conspiring to distribute and possessing with intent to

distribute cocaine base, in violation of 21 U.S.C. § 846 and § 841(a)(1). He was sentenced in 2012

to a 360-month prison term, which was subsequently reduced under retroactive sentencing

guideline amendments to 292 months. That sentence was the result of his career offender status,

based on an extensive criminal history that included other drug trafficking and firearms offenses.

Hendrix is serving this sentence at the Mendota Federal Correctional Institution. He has served

154 months, slightly more than half of his sentence. He is 46 years old and is receiving medication

for hypertension. Hendrix has received the COVID vaccination. He seeks a time-served sentence

through compassionate release under 18 U.S.C. § 3582(c)(1), based on the risk of COVID given

his hypertension and on his good behavior in prison. (Docket Entry Nos. 471, 478). The

government opposes the motion. (Docket Entry No. 481).

       Courts generally “may not modify a term of imprisonment once it has been imposed.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010). But courts may reduce a defendant’s

sentence if “the factors set forth in section 3553(a)” and “extraordinary and compelling reasons”

justify a reduction. Id. (quoting § 3582(c)(1)(A), (c)(1)(A)(i)). After a defendant has been

sentenced to a term of imprisonment, a court “may reduce the term” if, after considering the 18



                                                1
         Case 1:08-cr-00232-LHR Document 486 Filed 08/19/21 Page 2 of 3


U.S.C. § 3553(a) factors, the court finds that “extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. § 3582(c)(1)(A). “The Sentencing Commission’s statements in U.S.S.G.

§ 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant,

but they are not binding.” United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (citing United

States v. Gunn, 980 F.3d 1178, 1180). The comments to the United States Sentencing Guidelines

§ 1B1.13 are instructive here. They explain that a medical condition “might be sufficiently serious

to warrant release” if the condition is either “terminal” or “substantially diminishes the

[defendant’s ability] to provide self-care.” U.S.S.C., Guidelines §1B1.13, cmt. n.1(A).

        The court recognizes the COVID risk in prisons and jails, including in the Mendota FCI.

But Hendrix’s medical conditions are not so severe as to warrant the relief he seeks, particularly

since he has now been fully vaccinated. Hendrix is 46, well below the ages that are most vulnerable

to COVID. Hendrix has hypertension, for which he is receiving medication. He has received the

COVID-19 vaccine, which medical science indicates is effective to protect against symptoms

serious enough to require hospitalization, even against the more contagious Delta variant. He is

expected to be released, with good-time credit, in April 2029. The facility where he is incarcerated

currently has no active cases of COVID. See https://www.bop.gov/coronavirus/ (accessed August

18, 2021).

        Hendrix has served too little of his sentence, and his medical conditions are not so severe,

as to justify the compassionate early release he seeks.1 He has not demonstrated “extraordinary

and compelling reasons” warranting compassionate release under § 3582(c)(1)(A).


1
  Hendrix argues that the offenses for which he received a 360-month sentence now require a mandatory
minimum of 180-months and that if a court sentenced him today for those offenses, he would likely receive
a 180-month sentence instead. (Docket Entry No. 471 at 14). The government responds that the mandatory
minimum was ten years at the time Hendrix was sentenced and has not since changed. (Docket Entry No.
481 at 13). The Presentence Investigation Report confirms that the government relied on a ten-year
mandatory minimum when recommending a 360-month sentence at the time of Hendrix’s sentencing.

                                                   2
           Case 1:08-cr-00232-LHR Document 486 Filed 08/19/21 Page 3 of 3


          In addition, Hendrix’s crimes and criminal history are serious. He conspired to traffic in

large amounts of crack cocaine. His prior convictions include drugs and firearms violations,

including for assault with a firearm.

          Hendrix has taken admirable steps towards rejoining society. However, the fact that

Hendrix has served only slightly more than half of his sentence and the importance of consistency

and equity in sentencing weigh heavily on the court. The § 3353(a) factors do not support granting

relief.

          Hendrix’s motion for compassionate release, (Docket Entry Nos. 471, 478), is denied.


                 SIGNED on August 19, 2021, at Houston, Texas.



                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge




Presentence Investigation Report 44, United States v. Hendrix, No. 1:08-cr-00232-001 (June 11, 2012).
Given the report, there is no basis to believe Hendrix’s sentence would be shorter if determined today.

                                                  3
